1
2
3
4
5
                            UNITED STATES DISTRICT COURT
6                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
7
      NEW CARE DEVELOPMENT, LLC, et
8     al.,
9                   Plaintiffs,                         Case No. C19-0004RSL
10           v.                                         ORDER OF REMAND
11    FIRST MERCURY INSURANCE
      COMPANY,
12
                    Defendant.
13
14
15          This matter comes before the Court sua sponte. On January 2, 2019, defendant
16   removed this matter from state court alleging that this Court has diversity jurisdiction.
17   Pursuant to 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty days of
18   receipt by defendant of the summons and complaint. The notice of removal states that
19   defendant was served on November 26, 2018, more than thirty days before this action
20   was removed. Defendant was therefore ordered to show cause why this matter should not
21   be remanded to state court. Dkt. # 6.
22          Having reviewed defendant’s response to the order to show cause, the arguments
23   asserted therein are rejected. Under Washington law, “[a]n action is commenced when a
24   complaint is filed or the summons is served, whichever occurs first.” Blankenship v.
25
26   ORDER OF REMAND - 1
1    Kaldor, 114 Wn. App. 312, 316 (2001) (internal quotation marks omitted). Defendant
2    acknowledges that it was served with the summons and complaint on November 26,
3    2018. Neither the subsequent filing of the lawsuit in state court nor defendant’s
4    discovery of that filing extends the removal deadline established by 28 U.S.C. § 1446(b).
5    See Alderson v. Delta Air Lines, Inc., C18-1374JLR, 2018 WL 5240811 at *2-3 (Oct.
6    22, 2018); Dustin v. Meridian Fin. Servs., Inc., C17-1087JCC, 2017 WL 3773714 at *2-
7    3 (W.D. Wash. Aug. 31, 2017); Pacuska v. Allied Van Lines, Inc., C05-5830FDB, 2006
8    WL 521596 at *4 (W.D. Wash. Mar. 2, 2006).
9
10          For all of the foregoing reasons, the Clerk of Court is again directed to remand the
11   above-captioned matter to King County Superior Court.
12
13          Dated this 5th day of February, 2019.
14
                                               A
15                                             Robert S. Lasnik
                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26   ORDER OF REMAND - 2
